DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is a notice of allowability in response to amendment and remarks filed on 4/13/2021 and supplemental amendment submitted 5/3/2021.  Claims 1-2, 4-10, 14-15, and 18 are allowed.


                                            Response to Amendment
The amendment submitted on 4/13/2021 cancelled claim 11-13. Claim 16-17 has been previously cancelled. Claims 1, 15 were amended. No new claim is added.   Applicant’s supplemental amendment submitted on 5/3/3021 cancelled claim 3, further amended claim 1, 9, 15.  Claims 1-2, 4-10, 14-15, and 18 are examined and allowed.

Applicant’s supplemental amendments and arguments filed on 5/3/2021 are sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner withdraws Alice 101 rejections on claims under 35U.S.C.101.  




Allowable Subject Matter
Claims 1-2, 4-10, 14-15, and 18 are deemed to be allowed in light of the supplemental amendments and arguments submitted on 4/13/2021 and 5/3/2021. 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to any outstanding issues cited. See 37 CFR 1.111(b) and MPEP § 707.07(a).



Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments and arguments presented on 5/3/2021 are deemed to be persuasive as the combination of elements, the claim as a whole, recite the specifics of                 receiving a card image corresponding to a payment method, and thus integrated into a practical application as a specific, and non-conventional way of changing a card skin of payment means to an image related to the payment means, for example, changing image on macy stored value card to macy’s logo in the payment interface of an electronic device, to overcome Alice 101 rejection.  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101.  Upon further search, and for the reasons 


The instant invention is a system and method of displaying an indication of a payment means and information corresponding to a mobile payment means to a user of an electronic device.   When performing a mobile payment through the payment application, in the payment interface, displaying a card skin that includes an image representative of a payment means/method and information about a payment means/method.  The electronic device may change the image representative of a payment means and display benefits of a payment means in the card skin displayed in the payment interface through the payment application. 
The display, with the card image, of both information based on user input and additional information based on context information. The user can select at least some of the information additionally displayed on the card image.


The closest prior art of record cited or referenced relied upon is considered pertinent to applicant’s disclosure.
Jorgensen et al. (US 2014/0372193), 
Burger et al.(US 2009/0222349),
Jeon et al. (US 2017/0131884), 
Pi Farias (US 2017/0124564), and 
Hwang et al. (US 2016/0260077).


Specifically, amended claim 1, 15, recite, 
receive at least one event for changing the first card image corresponding to the indication to a second card image corresponding to the indication, the at least one event includes an event in which the electronic device performs short-range wireless communication with the external electronic device installed in a shop, 
receive the second card image corresponding to the payment mean from the server, the second card image corresponding to the payment means associated with the shop and is different than the first card image, 
change, in response to the at least one event, the first card image to the received second card image, 
display the second card image on the first card image by adjusting a transparency of the second card image as the indication, 
identify payment information related to the payment means as at least part of context information related to the electronic device,

The closest prior art, Jorgensen et al. (US 2014/0372193) describes a system to automatically link users to card-linked offers, which is an incentive tied to a user's credit card or other form of electronic payment. To be eligible to receive offers, a user may choose to link one or more of their credit cards within the service. The incentive associated with the offer is automatically given to the user when a payment method 

Burger et al. (US 2009/0222349) discloses downloading the top 10 credit images in advance, regardless of what card a user possesses, stored in separate layers in media library files.  For example, a credit card image may comprise separate layers for: (1) the standard credit card background and icon; (2) the issuing bank's overlay icons and text; (3) the individual's account number; and (4) customized advertising related to a seasonal promotion of card usage from the issuing bank and/or credit card company, Burger further describes the display of credit card images overlaid with an advertisement but does not suggest features to receive a card image corresponding to a payment method stored in an electronic device from a card service provider. 

Furthermore, the combined teachings do not suggest about the displayed information, with the card image, is based on user input.

The closet referenced prior art Hwang et al. (US 2016/0260077, Fig. 12A, 12B) discloses displaying, on the display unit, of the first recommended payment combination information window 431 for the first recommended payment combination and the second recommended payment combination information window 432 for the second recommended payment combination, and replacing a single card image included in a recommended payment combination information window with another card image, it 

After an exhaustive Non-Patent Literature search, the Examiner cites the following document: 
“Identifying effectiveness criteria for Internet payment systems", by Tae‐Hwan Shon, Paula M.C. Swatman, (1998), in Internet Research, Vol. 8 Issue: 3, pp.202-218, (hereinafter, Shon). 

While Shon teaches card based systems (credit card-based systems and smart card based systems) which is portable to carry around to different places and the simplest set of credit cards across the Internet (the direct use of a credit/debit card to pay for a transaction to allow consumers to use their existing card in both offline shopping and on-line Internet shopping, however, Shon is silent about the claimed arrangement preceding between changing card skin/information/image based on payment method, displaying of an advertisement, trustworthiness, and user data privacy.


None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious all features of the invention of the present application to .

As such, claims 1-2, 4-10, 14-15, and 18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
                                            

                                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681